Title: From John Adams to United States Senate, 9 December 1800
From: Adams, John
To: United States Senate



Gentlemen of the Senate
United States December 9th 1800

I nominate His Excellency Arthur St Clair to be governor of the territory of the United States North West of the river Ohio for three years commencing from the end of his last appointment. At the same time I transmit you a number of petitions and other documents relative to this nomination.
Solomon Sibley Esqr of the said territory to be a member of the Legislative council of the said territory to fill the vacancy occasioned by Henry Vanderburgh late a member of said council, falling into the Indiana territory.
Aquila Giles to be Marshal of the district of N. York for four years to commence from the twenty second of this month when his present commission expires.
Samuel Bradford of Massachusetts to be Marshall for the District of Massachusetts for four years to commence from the expiration of his present period which will happen on the twenty second day of December currunt.
Robert Hays of Tennessee to be Marshal for the District of Tennessee for four years to commence from the twentieth of February next when his present period expires.

John Adams